DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
In the amendment filed on December 13, 2021, claim 1 has been canceled and claims 10 and 18 have been amended.  Therefore, claims 2-25 are currently pending for examination.

Double Patenting
Double Patenting over conflicting US patents 9,998,804 and 10,542,332 is overcome due to Terminal disclaimer filed on 12/13/2021 and the subsequent approval.

Allowable Subject Matter
Claims 2-25 (renumbered as claims 1-24) are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as “a memory configured to store at least a portion of the usage data and at least one model for detecting a safety event signature indicative of an occurrence of a safety event, wherein the at least one model is based at least in part on a set of usage data generated, prior to receiving the usage data from the at least one sensor, by one or more other articles of PPE of a same type as the article of PPE; and one or more computer processors configured to: detect the safety event signature indicative of the occurrence of the safety event in the usage data based on processing the usage data with the model, and perform at least one operation in response to detecting the safety event signature”.

Regarding claim 10, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as “a memory configured to store at least a portion of the usage data and at least one model for detecting a safety event signature indicative of an occurrence of a safety event, wherein the at least one model is based at least in part on a set of usage data generated, prior to receiving the usage data from the at least one sensor, by one or more other articles of PPE of a same type as the article of PPE; and one or more computer processors configured to: detect the safety event signature indicative of the occurrence of the safety event in the usage data based on processing the usage data with the model, and perform at least one operation in response to detecting the safety event signature”.

Regarding claim 18, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as “store at least a portion of the usage data and at least one model for detecting a safety event signature indicative of an occurrence of a safety event, wherein the at least one model is based at least in part on a set of usage data generated, prior to receiving the usage data from the at least one sensor, by one or more other articles of PPE of a same type as the article of PPE; and detect the safety event signature indicative of the occurrence of the safety event in the usage data based on processing the usage data with the model, and perform at least one operation in response to detecting the safety event signature”.

Regarding claims 2-9, 11-17 and 19-25, the claims are found allowable due to their .
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Nay Tun/Primary Examiner, Art Unit 2687